      CASE 0:19-cr-00284-ADM-LIB Document 11 Filed 11/12/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                            Criminal No. 19-284 ADM/LIB

United States of America,

                                  Plaintiff,

v.                                                ORDER FOR APPOINTMENT
                                                  OF COUNSEL
Shelby Gene Boswell,

                                Defendant.


       The Court has determined that the defendant in the above matter is financially

unable to employ counsel and finds that it is in the interest of justice that counsel be

assigned.

       IT IS HEREBY ORDERED that Andrew Small, Attorney ID 307270, is appointed

as counsel pursuant to 18 U.S.C. § 3006A.


Dated: November 12, 2019                       s/David T. Schultz
                                               David T. Schultz
                                               United States Magistrate Judge
